Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145557 & (39)(40)(46)                                                                                Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ANDRIE, INC.,                                                                                            Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145557
                                                                    COA: 301615
                                                                    Court of Claims: 08-000095-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  stay the precedential effect of the published Court of Appeals opinion are GRANTED.
  The application for leave to appeal the April 26, 2012 judgment of the Court of Appeals
  is considered, and it is GRANTED. The parties shall address: (1) whether the Court of
  Appeals correctly determined that a retail transaction in Michigan subject to the sales tax,
  MCL 205.51 et seq., is not subject to the use tax, MCL 205.91 et seq.; (2) whether a retail
  purchaser is entitled to a presumption that sales tax is paid on retail transactions in
  Michigan; and (3) whether the exemption in MCL 205.94(1)(a) applies in this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
         h1128                                                                 Clerk